DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 10,638,209 B2) and Sun et al. (US 10,708,684 B2).

Claim 21, Cheney et al. disclose of a portable audio device comprising: a housing including a first wall and a second wall, wherein the second wall comprises a textile material that permits the passage of sound therethrough (fig.1-5 (100/106); col.6 line 19-30 & line 45-60).

Although,  Cheney never specify of such wall as comprises a textile material, but sun et al. disclose of a certain audio device including a wall as comprises a textile material (col.2 line 15-67). Thus, one of the ordinary skills in the art could have modified the art by adding such noted wall as comprises a textile material so as to design such porous wall for enabling sound to pass through. 

 a solar panel adjacent to an outer surface of the first wall (FIG.5a-c (500); col.11 line 25-40) ; a speaker disposed within the housing adjacent to the second wall (fig.3A (306); fig.1 (106); col.6 line 45-55); a rechargeable battery (fig.11 (1340); col.8 line 40-45); and a microprocessor in electronic communication with the solar panel, the speaker, and the rechargeable battery, wherein the microprocessor is configured to control an operating mode of the speaker using power generated by the solar panel and stored in the rechargeable battery (fig.13 (1304); col.19 line 19-30).

22. (New) The device of claim 21, wherein the housing is water-resistant (col.3 line 45-55).  

23. (New) The device of claim 21, wherein the housing has a cross- sectional profile that is square or rectangular (fig.6A; 7; 13).
  
24. (New) The device of claim 21, wherein the outer surface of the first wall includes a recess sized and shaped to receive the solar panel (fig.2B (500)).  

25. (New) The device of claim 21, wherein the solar panel and the speaker face different directions (fig.2B (500/106); col.6 line 45-55).
  
26. (New) The device of claim 21, wherein the second wall includes a plurality of holes to permit the passage of sound generated by the speaker (fig.1 A(114/106); col.6 line 45-50).

29. (New) The device of claim 21, wherein the housing includes an electronic connector coupled to the rechargeable battery (fig.11 (13333/1340/1304); col. 19 line 10-45).  

30. (New) The device of claim 29, wherein the electronic connector includes a USB port (col.9 line 15-35).
  
31. (New) The device of claim 21, further comprising a flexible, adjustable handle coupled to the housing (fig.8 (800); col.14 line 45-65).
  
32. (New) The device of claim 21, wherein the device is configured to receive user input wirelessly from an external electronic device via Bluetooth (col.3 line 29-35).
  
33. (New) The device of claim 32, wherein the housing includes an indicator light that illuminates when Bluetooth is activated (col.19 line 20-30).  

34. (New) The device of claim 32, wherein the device includes a button or switch configured to receive user input to turn Bluetooth communication on and off (col.19 line 10-30).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 10,638,209 B2) and Sun et al. (US 10,708,684 B2).

39. (New) A portable audio device comprising: a housing including a first wall and a second wall transverse to the first wall, the housing having a cross-section profile that is square or rectangular (fig.1-5 (100/106); col.6 line 19-30 & line 45-60); a flexible, adjustable handle coupled to the housing(fig.8 (800); col.14 line 45-65); a solar panel coupled to an outer surface of the first wall (FIG.5a-c (500); col.11 line 25-40); -6-Application No.: Not Yet Assigned Attorney Docket No.: 00074-0020-03000at least one speaker disposed within the housing and facing the second wall, wherein the second wall is at least partially porous to permit the passage of sound generated by the at least one speaker therethrough (fig.3A (306); fig.1 (106); col.6 line 45-55); at least one rechargeable battery disposed within the housing; and a microprocessor in electronic communication with the solar panel, the at least one rechargeable battery, and the at least one speaker (fig.13 (1304); col.19 line 19-30); wherein the device is configured to receive user input wirelessly via Bluetooth from an external electronic device, the housing including a button or switch configured to receive user input to turn Bluetooth communication on and off and an indicator light that illuminates when Bluetooth is activated (col.19 line 20-30).  

40. (New) The device of claim 39, wherein the microprocessor is configured to control a plurality of operating modes of the at least one speaker using power generated by the at least one solar panel and stored in the at least one rechargeable battery, and wherein the plurality of operating modes includes emitting an alarm, changing volume, playing music from the external electronic device, or a combination thereof (col.3 line 25-40).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 10,638,209 B2) and Sun et al. (US 10,708,684 B2) and Nania (US 9,902,242 B1).

27. (New) The device of claim 21, but the art never specify as wherein an outermost surface of the solar panel is covered by a protective layer to protect the solar panel while permitting exposure to sunlight for generating power.  

	But the art as in Nania disclose of a certain solar panel including therein such outermost surface of the solar panel is covered by a protective layer to protect the solar panel while permitting exposure to sunlight for generating power (fig.2 (38); col.3 line 45-60). Thus, one of the ordinary skills in the art could have modified the art by adding such noted panel including therein such outermost surface of the solar panel is covered by a protective layer to protect the solar panel while permitting exposure to sunlight for generating power for added protecting and thus enhance durability. 

28. (New) The device of claim 27, wherein the protective layer comprises a laminate (N-col.3 line 45-60).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 10,638,209 B2).

Claim 35, Cheney et al. disclose of a portable audio device comprising: a housing (fig.1-5 (100); col.6 line 19-30); at least one solar panel coupled to an outer surface of the housing (FIG.5a-c (500); col.11 line 25-40); at least one speaker disposed within the housing fig.3A (306); fig.1 (106); col.6 line 45-55); at least one rechargeable battery disposed within the housing (fig.11 (1340); col.8 line 40-45); and a microprocessor in electronic communication with the at least one solar panel, the at least one rechargeable battery, and the at least one speaker, wherein the microprocessor is configured to: control supply of power to the at least one speaker, the power being generated by the solar panel and stored in the rechargeable battery (fig.13 (1304); col.19 line 19-30); and -5-Application No.: Not Yet AssignedAttorney Docket No.: 00074-0020-03000 interface with an external electronic device to control (col.3 line 29-35).

But the art never specify of such interface as to control audible output from the at least one speaker based on user input to the external electronic device.
But the examiner takes official notice having such interface as to control audible output from the at least one speaker based on user input to the external electronic device is well known in the art. thus, one of the ordinary skills in the art could have modified the prior art by adding such control via external device for such speaker for enabling remote control of such speaker device. 
  
36. (New) The device of claim 35, wherein the housing comprises a textile material adjacent to the at least one speaker that permits the passage of sound generated by the at least one speaker through the housing (fig.1 A(114/106); col.6 line 45-50).
  
37. (New) The device of claim 35, wherein the microprocessor is configured to control a plurality of operating modes of the at least one speaker using power generated by the at least one solar panel and stored in the at least one rechargeable battery, and wherein the plurality of operating modes includes emitting an alarm, changing volume, changing power state, or a combination thereof (col.3 line 25-40).  

38. (New) The device of claim 35, wherein the housing includes an indicator light configured to illuminate when the device is activated (col.19 line 20-30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654